Hendricks v Wayne Ctr. for Nursing & Rehabilitation (2021 NY Slip Op 03377)





Hendricks v Wayne Ctr. for Nursing & Rehabilitation


2021 NY Slip Op 03377


Decided on May 27, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 27, 2021

Before: Gische, J.P., Kern, Oing, Shulman, JJ. 


Index No. 24496/19 Appeal No. 13950N Case No. 2019-04397 

[*1]Mary Hendricks, Plaintiff-Respondent,
vWayne Center for Nursing and Rehabilitation et al., Defendants, Workmen's Circle Multicare Center, Defendant-Appellant.


Kaufman Borgeest & Ryan LLP, Valhalla (Jacqueline Mandell of counsel), for appellant.

Order, Supreme Court, Bronx County (George J. Silver, J.), entered October 3, 2019, which denied the motion of defendant Workmen's Circle Multicare Center to change venue to Westchester County, unanimously reversed, on the law, without costs, and the motion granted.
Defendant's motion to change venue from Bronx County to Westchester County should have been granted. Defendant established that the admission agreement signed by plaintiff's designated representative on her behalf to secure her admission to its nursing home had a forum-selection clause granting exclusive jurisdiction for any dispute arising under that agreement to the state courts in Westchester County or the United States District Court for the Southern District of New York (see Camacho v IO Practiceware, Inc., 136 AD3d 415, 416 [1st Dept 2016]). The motion court should have rejected plaintiff's conclusory assertions that the venue-selection clause violates public policy because she submitted no evidence that it resulted from fraud or overreaching and made no showing as to how she would be deprived of her day in court by transferring venue from Bronx County to Westchester County (see Martin v Workmen's Circle Multicare Ctr., 171 AD3d 490 [1st Dept 2019]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 27, 2021